     CASE 0:16-cv-01220-JRT-KMM Document 439 Filed 01/10/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


HUDOCK et al.,                                   Lead Case No. 0:16-cv-01220-JRT-
                                                 KMM
                        Plaintiffs,
v.                                               [PROPOSED] ORDER GRANTING
                                                 DEFENDANTS LG ELECTRONICS
LG ELECTRONICS U.S.A., INC. et al.,              U.S.A., INC., BEST BUY CO., INC.,
                                                 BEST BUY STORES, L.P., AND
                        Defendants.              BESTBUY.COM, LLC’S MOTION
                                                 FOR SUMMARY JUDGMENT
This document relates to:

All actions


       Upon review of Defendants LG Electronics U.S.A., Inc., Best Buy Co., Inc., Best

Buy Stores, L.P., and BestBuy.com, LLC’s (collectively, “Defendants”) Motion for

Summary Judgment, the memoranda of law and papers presented in support thereof and

in opposition thereto, the arguments of counsel, and the entire record herein, it is by the

United States District Court, District of Minnesota, hereby

       ORDERED, that Defendants’ Motion for Summary Judgment is GRANTED.
    CASE 0:16-cv-01220-JRT-KMM Document 439 Filed 01/10/20 Page 2 of 2



        DONE and ORDERED in Chambers this __day of _____________________,

2020.




                                         HONORABLE JOHN R. TUNHEIM
                                         Chief Judge
                                         United States District Court




                                     2
